Exhibit 10.1

PROMISSORY NOTE

$150,000,000.00 July 10, 2006

     FOR VALUE RECEIVED, MALL AT LEHIGH VALLEY, L.P., a Delaware limited
partnership, as borrower, having an address at c/o Simon Property Group, 225 W.
Washington Street, Indianapolis, Indiana 46204 (“Borrower”), hereby promises to
pay to the order of JPMORGAN CHASE BANK, N.A., a banking association chartered
under the laws of the United States of America, having an address at 270 Park
Avenue, New York, New York 10017-2014 ("Lender"), or at such other place as the
holder hereof may from time to time designate in writing, the principal sum of
ONE HUNDRED FIFTY-MILLION AND 00/100 DOLLARS ($150,000,000.00), in lawful money
of the United States of America with interest thereon to be computed from the
date of this Note at the rate set forth in Article 2 of the Loan Agreement, and
to be paid in accordance with the terms of this Note and that certain Loan
Agreement dated the date hereof between Borrower and Lender (the "Loan
Agreement"). All capitalized terms not defined herein shall have the respective
meanings set forth in the Loan Agreement.

ARTICLE 1 – PAYMENT TERMS

     Borrower agrees to pay the principal sum of this Note and interest on the
unpaid principal sum of this Note from time to time outstanding at the rate and
at the times specified in Article 2 of the Loan Agreement and the outstanding
balance of the principal sum of this Note and all accrued and unpaid interest
thereon shall be due and payable on the Maturity Date.

ARTICLE 2 – DEFAULT AND ACCELERATION

     The Debt shall without notice become immediately due and payable at the
option of Lender if any payment required in this Note is not paid on or prior to
the date when due or if not paid on or before the Maturity Date or on the
happening of any other Event of Default; provided, however, Borrower shall not
be in default so long as there is sufficient money in the Cash Management
Account for payment of all amounts then due and payable (including any deposits
into Reserve Accounts) and Lender’s access to such money has not been
constrained or constricted in any manner.

ARTICLE 3 – LOAN DOCUMENTS

     This Note is secured by the Mortgage and the other Loan Documents. All of
the terms, covenants and conditions contained in the Loan Agreement, the
Mortgage and the other Loan Documents are hereby made part of this Note to the
same extent and with the same force as if they were fully set forth herein. In
the event of a conflict or inconsistency between the terms of this Note and the
Loan Agreement, the terms and provisions of the Loan Agreement shall govern.



--------------------------------------------------------------------------------



ARTICLE 4 – SAVINGS CLAUSE

     Notwithstanding anything to the contrary, (a) all agreements and
communications between Borrower and Lender are hereby and shall automatically be
limited so that, after taking into account all amounts deemed interest, the
interest contracted for, charged or received by Lender shall never exceed the
maximum lawful rate or amount, (b) in calculating whether any interest exceeds
the lawful maximum, all such interest shall be amortized, prorated, allocated
and spread over the full amount and term of all principal indebtedness of
Borrower to Lender, and (c) if through any contingency or event, Lender receives
or is deemed to receive interest in excess of the lawful maximum, any such
excess shall be deemed to have been applied toward payment of the principal of
any and all then outstanding indebtedness of Borrower to Lender without
prepayment premium or penalty, or if there is no such indebtedness, shall
immediately be returned to Borrower.

ARTICLE 5 – NO ORAL CHANGE

     This Note may not be modified, amended, waived, extended, changed,
discharged or terminated orally or by any act or failure to act on the part of
Borrower or Lender, but only by an agreement in writing signed by the party
against whom enforcement of any modification, amendment, waiver, extension,
change, discharge or termination is sought.

ARTICLE 6 – WAIVERS

     Borrower and all others who may become liable for the payment of all or any
part of the Debt do hereby severally waive presentment and demand for payment,
notice of dishonor, notice of intention to accelerate, notice of acceleration,
protest and notice of protest and non-payment and all other notices of any kind
except as provided in the Loan Agreement. No release of any security for the
Debt or extension of time for payment of this Note or any installment hereof,
and no alteration, amendment or waiver of any provision of this Note, the Loan
Agreement or the other Loan Documents made by agreement between Lender or any
other Person shall release, modify, amend, waive, extend, change, discharge,
terminate or affect the liability of Borrower, and any other Person who may
become liable for the payment of all or any part of the Debt, under this Note,
the Loan Agreement or the other Loan Documents. No notice to or demand on
Borrower shall be deemed to be a waiver of the obligation of Borrower or of the
right of Lender to take further action without further notice or demand as
provided for in this Note, the Loan Agreement or the other Loan Documents. If
Borrower is a limited liability company, the agreements herein contained shall
remain in force and be applicable, notwithstanding any changes in the
individuals comprising the limited liability company, and the term "Borrower,"
as used herein, shall include any alternate or successor limited liability
company, but any predecessor limited liability company shall not thereby be
released from any liability absent an express release in writing. If Borrower is
a partnership, the agreements herein contained shall remain in force and be
applicable, notwithstanding any changes in the individuals comprising the
partnership, and the term "Borrower," as used herein, shall include any
alternate or successor partnership, but any predecessor partnership shall not
thereby be released from any liability absent an express release in writing. If
Borrower is a corporation, the agreements contained herein shall remain in full
force and be applicable notwithstanding any changes in the shareholders
comprising, or the officers and directors relating to, the corporation, and the
term "Borrower" as used herein, shall include any alternative or successor
corporation, but any predecessor corporation shall not be relieved of liability
hereunder absent an express release in writing. Nothing in the foregoing
sentence shall be construed as a consent to, or a waiver of, any prohibition or
restriction on transfers of interests in such borrowing entity which may be set
forth in the Loan Agreement, the Mortgage or any other Loan Documents. If
Borrower consists of more than one person or party, the obligations and
liabilities of each person or party shall be joint and several.



--------------------------------------------------------------------------------



 

ARTICLE 7 – TRANSFER

     Upon the transfer of this Note, Borrower hereby waiving notice of any such
transfer other than in connection with a Securitization, Lender may deliver all
the collateral mortgaged, granted, pledged or assigned pursuant to the Loan
Documents, or any part thereof, to the transferee who shall thereupon become
vested with all the rights herein or under applicable law given to Lender with
respect thereto, and Lender shall thereafter forever be relieved and fully
discharged from any liability or responsibility in the matter arising from
events thereafter occurring; but Lender shall retain all rights hereby given to
it with respect to any liabilities and the collateral not so transferred.

ARTICLE 8 – EXCULPATION

     The provisions of Article 15 of the Loan Agreement are hereby incorporated
by reference into this Note to the same extent and with the same force as if
fully set forth herein.

ARTICLE 9 – GOVERNING LAW

     This Note shall be governed, construed, applied and enforced in accordance
with the laws of the State of New York and applicable laws of the United States
of America.

ARTICLE 10 – NOTICES

     All notices or other written communications hereunder shall be delivered in
accordance with Section 16.1 of the Loan Agreement.

ARTICLE 11 – CONFLICT

     If any provision of this Note shall conflict with any provision of the Loan
Agreement the provisions of the Loan Agreement shall control.

[NO FURTHER TEXT ON THIS PAGE]

 

--------------------------------------------------------------------------------





     IN WITNESS WHEREOF, Borrower has duly executed this Note as of the day and
year first above written.

BORROWER:

MALL AT LEHIGH VALLEY, L.P.,
a Delaware limited partnership

By:   LEHIGH VALLEY MALL GP, LLC,
         a Delaware limited liability company, its general
         partner

         By:   LEHIGH VALLEY ASSOCIATES, a
                  Pennsylvania limited partnership, its sole
                  member

                  By:   DELTA VENTURES, INC., a
                           Pennsylvania corporation, its
                           authorized general partner

                           By:   /s/ Stephen E. Sterrett     
                                    Name: Stephen E. Sterrett
                                    Title: Vice President



--------------------------------------------------------------------------------